FILED
                               NOT FOR PUBLICATION                          DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JESUS SANCHEZ GUTIERREZ; CELIA                    No. 05-77200
 SANCHEZ,
                                                   Agency Nos. A077-424-900
               Petitioners,                                    A077-424-901

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Jesus Sanchez Gutierrez and Celia Sanchez, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their applications for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual conclusions regarding continuous

physical presence, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.

2004), and regarding whether an alien falls into one of the per se categories barred

from establishing good moral character, Urzua Covarrubias v. Gonzales, 487 F.3d
742, 747 (9th Cir. 2007). We deny the petition for review.

       Substantial evidence supports the BIA’s conclusion that Celia Sanchez failed

to demonstrate continuous physical presence because she provided inconsistent

testimony regarding the length of her visit to Mexico and her testimony conflicted

with her husband’s regarding her date of return. See 8 U.S.C. § 1229b(b)(1)(A);

see also Lopez-Alvarado, 381 F.3d at 851-52.

       Substantial evidence also supports the BIA’s conclusion that Jesus Sanchez

Gutierrez’s testimony regarding his daughter’s unlawful entry into the United

States bars him from establishing good moral character under 8 U.S.C. §

1101(f)(3). See Urzua Covarrubias, 487 F.3d at 748.

       PETITION FOR REVIEW DENIED.




LA/Research                               2                                   05-77200